Honorable W. C. Lindsey             Opinion No. c-696
District Attorney
Jefferson County                    Re:   Reconsideration of At-
Beaumont, Texas                           torney Genera.l'sOpinion
                                          NO. ww-g8g
Dea~rMr. Lindsey:
      You ha.verequested our opinion a.sto whether Attorney
                          which construed Article 781~
General's Opinion kiwi-989,
(Uniform Act for out-of-State parolee supervision) of Ver-
non's Code of Criminal Procedure, is still in effect, or if
it has been changed by the new Code of Criminal Procedure
which re-enacted Article 781~ as Article 42.11.
      As Article 781~ was re-enacted as Article 42.11 in the
new Code of Criminal Procedure in Identical language, it is
our opinion that Attorney General's Opinion !d!d-989
                                                   is still
in effect except wherein it has been modified by Attorney
General's Opinion c-367 (1964), a copy of which is attached
hereto.
                       SUMMARY
              Attorney General's Opinion WW-989 Is
         still in effect except wherein it has
         been modified b Attorney General's Opin-
         ;;~h;d3;71;~64~,    a copy of which is at-
                          .
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General of Texas




GJP/dt

                           -3350-
Honorable W:.C. Lindsey, Page 2 (C-696)


APPROVED:
OPINION COMMITTEE
\I.V. Geppert, Chairman
Howard M. Fender
K. 0. Shultz
Dunklin Sullivan
Thoma.sMa,ck
APPROVED FOR THE ATTORNEY GENERAL
By T. B. Wright




                            -3351-